Title: To Thomas Jefferson from Nicholas King, 28 May 1801
From: King, Nicholas
To: Jefferson, Thomas


               
                  Sir.
                  28. May 1801
               
               A premium having been offered for the best design for Barracks, agreeably to the dimensions of one of the squares designated for building Lots; that design having been given, and approved; and the contract for erecting the buildings advertized; It might be well before the foundation is dug, to examine the title of the U.S. to the ground designated as the scite; to see how far it agrees with the Plans of the City, with the sales to individuals, with public faith, and with the Deeds of Trust, under which the President and Commissioners are authorized to proceed.
               On the first appearance of the affair, all respect for the Deeds of Trust seems to be lost; and, it appears one of these Strange and venturous steps which none but the City Commissioners would take, and which had already placed us on the verge of desolation. My Ideas, on the propriety of this measure may be crude and erroneous, & I may be now exposing my own vanity: Yet, it is better that an individual should be pitied for his Opinions or his weakness, than injury should be done to the purchasers of Lots, to the City or the public.
               The following doubts have occurred to me as necessary to be examined, before a decision on the Propriety of fixing the Barracks on the intended Square, can be made.
               By the Deeds of Trust from the Original proprietors, the President is authorized to locate such squares for public uses as he conceived necessary; the remaining squares and Lots to be equally divided into two parts; one of which reverts to the Original proprietor, the other part is to be sold and the monies arising therefrom given to the President, as a Donation for the purpose of erecting the buildings necessary to the accomodation of Congress, agreeably to the Act in that case provided. One half of the Square in question, was assigned to Mr Prout the original proprietor,—the other half to the public, for sale, as stipulated in the Deed of Trust. Can the commissioners under this Deed, give the Property away, and thereby lessen the Funds of the City for public purposes? They not only give the half assigned to the public for sale, but exchange Lots with Mr Prout so as to give his half also.
               If this Square is to be considered as a public appropriation for the use of the United States and made by the President under the Deeds, Mr. P. ought to be paid therefor at the rate of 25£, the Acre;—and not as is proposed, by other Lots to twenty times that amount. It has never been shewn as such appropriation on any of the plans, and to consider it so now, would be a breach of faith, and deception to those who have bought and selected public property in its vicinity.
               Let it once be admitted that the Commissioners can divert the Lots directed to be sold, to other purposes than contemplated in the plans and Deeds which direct such sale, and what security is left that those Lots which now remain unsold, will contribute to the City funds.
               Whether Barracks in the Commercial part of the City (as that eventually must be) are desireable, or not, I cannot say: they certainly were never calculated upon by those who have purchased in that part of the City, and erecting them in the situation proposed, will be a real injury to those who dislike to reside in such a neighbourhood.
               While there are such extensive appropriations for public Uses, in situations equally eligible; it may afford room for censure to divert to this purpose Lots which were expressly reserved for private buildings.
               I can make no other Apology for this intrusion than my wish to benefit the City, and prevent any premature decission on the part of the Commissioners or their obtaining the assent of the Executive until the inconveniences were adverted to, and the right ascertained.
               I am Sir, with the greatest respect Yours
               
                  
                     Nichs. King
                  
               
            